Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 01/27/22 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
In the submission filed on 01/27/22, claims 1-5, 7-11, 13, 19 and 20 were amended, and no claims were added or cancelled.
Claims 1-20 are rejected. 

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
In view of Applicant's amendments, the rejections under 35 U.S.C. 112 have been overcome in part. Applicant's attention is directed to the remaining and new rejections under 35 U.S.C. 112.
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101
The rejection has been withdrawn in view of the claim amendments.
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 103
The rejections have been withdrawn in view of the claim amendments.

Examiner's Comments
Not Positively Recited
Claim 10 recites:
"wherein atoms of the probabilistic logic formulas that violate the alignment are discarded"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claims 1, 10 and 19
"training … to generate a first order logical formula to map text of sentences to an equivalent first order logic formula, …"
"parse … to identify concepts comprising conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity"
"generate … to map text of the sentences into the probabilistic logic formulas"
Claim 19 recites:
"A computer program product … to cause the processor to:"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.



Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
"computer-executable components comprising: a policy processing component … and a claim management component …" (claims 1-9)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


Mean Plus Function
Regarding the claim limitations identified above in the "Claim Interpretation" section as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the specification does not provide sufficient structure or acts corresponding to the following ones of the recited means-plus-function limitations of claim 1: 
"training, via the processor, a long-short term memory sequence-to-sequence model to generate a first order logical formula to map text of sentences to an equivalent first order logic formula, wherein the training data comprises grounded atoms in a training set of first order logic formulas and weights for the training set of first order logic formulas"

"clustering, via the processor, the concepts into a hierarchy based on semantic similarity,"

"wherein atoms of the probabilistic logic formulas that violate the alignment are discarded"

Any discussions in the specification that exist pertaining to the functions of these means-plus-function limitations appear to be mere restatements of the recited (claimed) functions themselves and insufficient to support the entirety of the recited functions. See specification at 0060-0061 ("The model can be, or can be assumed to be, trained a priori.") (training); 0055-0056 (clustering); 0060, 0062  (discarding). 
Claims 2-9 are rejected by virtue of their dependency from a rejected base claim.

Not in the Specification
Claims 1, 10 and 19 recite "train[ing] … wherein the training data comprises … weights for the training set of first order logic formulas." The originally filed specification at 0063 states:
… the policy processor component 104 can utilize the EM algorithm to determine or learn weights for each Ci to enhance or maximize the likelihood of the training data. The training data can comprise grounded atoms in C and/or other data that can be extracted automatically from text and/or prepared manually (e.g., by a user).

0060 states the same content in respect of training data, grounded atoms and weights. This content does not disclose that the training data comprises weights for the training set of first order logic formulas.  Accordingly, no support is found for the above-indicated language of claims 1, 10 and 19.
Claims 1, 10 and 19 recite "determin[ing] … wherein the reason [or: explanation] comprises a probabilistic logic formula evaluated as having a same validity status as the validity status of the claim and claim data [or: information] relating to the probabilistic logic formula evaluated as having the same validity status as the validity status of the claim." The originally filed specification discusses reasons at 0022, 0031, 0034, 0039, 0040, 0053, 0065, 0081, 0089, 0090, 0092 and discusses explanations, which are indicated as "e.g., reasons" (0053), additionally at 0068, 0070, 0074, 0075, 0093, 0098 and 
In some embodiments, the claim management component can determine a reason (e.g., the most likely reason) for the validity status, as determined. For instance, the claim management component can determine the reason for the validity status, wherein the reason can have the highest probability of being the correct reason for the validity status as compared to other probabilities of other reasons for the validity status that are potentially the correct reason.

The specification's content regarding reasons/explanations does not disclose that the reason comprises a probabilistic logic formula evaluated as having a same validity status as the validity status of the claim and claim data relating to the probabilistic logic formula evaluated as having the same validity status as the validity status of the claim. Accordingly, no support is found for the above-indicated language of claims 1, 10 and 19.
Claims 4 and 13 recite "wherein the probability of being the correct reason for validity [or: accurate explanation] is determined based on confidence scores assigned to probabilistic logic formulas evaluated as having the same validity status as the validity status of the claim." The originally filed specification discusses confidence values at 0046:

In some embodiments, the policy processor component 104 also can determine and present confidence values associated with rules, wherein a confidence value associated with a rule can indicate a confidence level that the rule accurately represents or reflects the applicable conditions or constraints of the set of policies, or portion thereof (e.g., policy document). (Emphasis added)


Thus, the specification teaches that a confidence value is used to indicate a confidence level that a rule (probabilistic logic formula) accurately reflects conditions and constraints of a policy, not to indicate a confidence level that a reason for the validity status of a claim is a correct reason. The specification's content in this regard does not disclose that the probability of being the correct reason for validity (or accurate explanation) is determined based on confidence scores assigned to probabilistic logic formulas evaluated as having the same validity status as the validity status of the claim. Accordingly, no support is found for the above-indicated language of claims 4 and 13.
Claims 2-9, 11-18 and 20 are (also) rejected by virtue of their dependency from a rejected base claim.

Lack of Algorithm
Claims 10 and 19 recite "train[ing] a long-short term memory sequence-to-sequence model to generate a first order logical formula to map text of sentences to an equivalent first order logic formula, wherein the training data comprises grounded atoms in a training set of first order logic formulas 
Claim 11 recites "a valid status that indicates … and an invalid status that indicates …," but the specification does not provide details on what these actions ("indicates") comprise or how they are performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 11-18 and 20 are (also) rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means Plus Function
Claim 1 recites:
"the computer-executable components comprising: a policy processor component … training, via the processor, a long-short term memory sequence-to-sequence model to generate a first order logical formula to map text of sentences to an equivalent first order logic formula, wherein the training data comprises grounded atoms in a training set of first clustering, via the processor, the concepts into a hierarchy based on semantic similarity … wherein atoms of the probabilistic logic formulas that violate the alignment are discarded"
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, "computer-executable components," "policy processor component" that are coupled with functional language, "training, via the processor, a long-short term memory sequence-to-sequence model to generate a first order logical formula to map text of sentences to an equivalent first order logic formula, wherein the training data comprises grounded atoms in a training set of first order logic formulas and weights for the training set of first order logic formulas, … clustering, via the processor, the concepts into a hierarchy based on semantic similarity … wherein atoms of the probabilistic logic formulas that violate the alignment are discarded," without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 are (also) rejected by virtue of their dependency from a rejected base claim.

Unclear Scope 
Claims 1, 10 and 19 recite "determin[ing] … wherein the reason [or: explanation] comprises a probabilistic logic formula evaluated as having a same validity status as the validity status of the claim and claim data [or: information] relating to the probabilistic logic formula evaluated as having the same validity status as the validity status of the claim." It is not clear how the reason or explanation can comprise a probabilistic logic formula evaluated as having a same validity status as the validity status of the claim and claim data or information relating to the probabilistic logic formula evaluated as having 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-9, 11-18 and 20 are rejected by virtue of their dependency from a rejected base claim.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
Crabtree '584, 0061-0063, and Crabtree '453, 0048-0050, teach, inter alia, using a natural language processing algorithm to parse a natural language contract to identify terms and conditions thereof.
Sutskever, DeVries and Sun teach, inter alia, using long-short term memory sequence-to-sequence models or similar machine learning/recurrent neural network models for a variety of tasks such as translation and the like.
Karres, Riskin, Jean-Mary, Yanosy, Roth, Bounouane, Haley, inter alia, ontology construction (including natural language processing and forming a hierarchy of concepts and relationships between concepts) and ontology alignment, with at least Karres, Yanosy, Bounouane and Haley teaching, inter alia, representing sentences in an ontology as logic formulas (and in at least some cases, probabilistic logic formulas), and at least Yanosy and Roth teaching, inter alia, determining whether a transaction or event complies with requirements of an ontology.
Ghani (see 0048-0060) and Pednault teach, inter alia, determining that a reason for a validity status of a claim has the highest probability of being a correct reason. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692